Citation Nr: 1126184	
Decision Date: 07/12/11    Archive Date: 07/19/11

DOCKET NO.  06-07 050A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for hepatitis B. 
 

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Spector, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1955 to December 1957.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a May 2005 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  The Veteran filed a Notice of Disagreement with his rating and subsequently perfected an appeal.  In August 2010, the Board remanded the case for additional development.  This development has now been completed and the case returned to the Board for further appellate review.  

The Veteran submitted a request for a Video Conference hearing.  Subsequently, the Veteran submitted an April 2009 statement requesting to cancel the hearing and have his appeal sent to the Board.  


FINDING OF FACT

The evidence does not demonstrate that the Veteran is currently diagnosed with hepatitis B.


CONCLUSION OF LAW

The criteria for a grant of service connection for hepatitis B have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, the duty to notify was satisfied by way of a letter sent to the Veteran in December 2004 and February 2005 that fully addressed all notice elements and was sent prior to the initial AOJ decision in this matter.  The letter informed the Veteran of what evidence was required to substantiate the claim and of the Veteran's and VA's respective duties for obtaining evidence.  This letter also provided notice regarding how disability ratings and effective dates are assigned if service connection is awarded.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).   

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and other pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran submitted written statements.  Additionally, the RO has obtained Veteran's service treatment records, VA outpatient treatment records, and private medical records.  Furthermore, the Veteran was afforded a VA examination in October 2010.  Significantly, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi,   16 Vet. App. 183 (2002).

II.  Service Connection

Service connection may be granted for a disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303(a). 

However, the absence of a documented disability while in service is not fatal to a claim for service connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  When a Veteran does not meet the regulatory requirements for a disability at separation, he can still establish service connection by submitting evidence that a current disability is causally related to service.  Hensley v. Brown, 5 Vet. App. 155, 159-60 (1993).   

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for the evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded to the Veteran.

The Veteran seeks entitlement to service connection for hepatitis B.  The Veteran asserts that he contracted hepatitis B from the sharing of razors and getting a tattoo while in-service. 

The Veteran's induction and separation examinations did not document any diagnosis of hepatitis B.  Additionally, the Veteran's service treatment records are void of any complaint of, treatment for, or diagnosis of hepatitis B.

The evidence of record is also void of any VA or private medical records of treatment for hepatitis B.  However, blood tests performed in July 1999 and November 2004 were positive for hepatitis B antibodies.   

The Veteran was afforded a VA examination in October 2010.  The Veteran reported that when he tried to donate blood in 1992 and 2004, he was notified of positive antibody testing, which indicated hepatitis.  The Veteran also reported that he never had a clinical episode of hepatitis, jaundice, or fatigue.  Furthermore, the Veteran reported that when he was in-service, he got a tattoo and shared razors.  He stated that he did not recall any symptoms consistent with hepatitis during his active military service.  Laboratory studies performed on January 2010 showed that the Veteran's hepatitis B core antibody was reactive and his hepatitis B surface antibody was reactive, indicating prior infection of hepatitis B.  However, the examiner stated that there was no evidence of a chronic infection as the Veteran's hepatitis surface antigen was nonreactive.  Furthermore, the examiner stated that the Veteran's liver function was checked and was found to be normal.  Additionally, the examiner noted that the Veteran's alkaline phosphatase was 90, AST 19, and ALT 18, which were all within normal limits.  The Veteran reported that he was currently experiencing some fatigue and dyspnea on exertion.  However, the examiner stated that the Veteran had been noted to have anemia.  Additionally, the examiner noted that the Veteran had no nausea, anorexia, or weight loss.  And, the Veteran reported that he was not taking any medication for his liver.  The examiner stated that the Veteran had not been diagnosed with active hepatitis or with cirrhosis of the liver.  Additionally, the examiner noted that the Veteran was not receiving treatment for his liver and his medical records did not indicate any diagnosis of hepatitis or complications of such diagnosis.  The examiner reported that the Veteran had no hepatosplenomegaly on exam.  

The examiner concluded that after review of the claims file, there was no evidence that the Veteran currently had active hepatitis B or any other hepatitis virus.  Additionally, the examiner stated that the Veteran had no clinical infection or evidence to allow one to time when his hepatitis B infection might have occurred.  The examiner stated that it was certainly possibly that he had his subclinical hepatitis B infection after his tattoo or as a result of sharing razors; however, the Veteran was unaware of anyone else that he was exposed to or shared a razor with having hepatitis B.  The examiner also stated that it was equally possible that the Veteran's asymptomatic hepatitis B infection for which he now has antibodies to protect him, occurred at another time in his life.  The examiner concluded that given that the Veteran had no clinically evident hepatitis, it was his opinion that it was less likely than not that his hepatitis occurred during his active military service.  Additionally, the examiner stated that the Veteran had essentially healed hepatitis now and no active infection currently.  

Service connection may only be granted for a current disability; when a claimed condition is not shown, there may be no grant of service connection.  See 38 U.S.C.A. § 1110 (West 2002); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability).  "In the absence of proof of a present disability there can be no valid claim."  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

As previously stated, the October 2010 VA examiner stated that the Veteran's January 2010 laboratory tests showed that the Veteran's hepatitis B core antibody was reactive and his hepatitis B surface antibody was reactive, indicating prior infection of hepatitis B.  However, the examiner stated that there was no evidence of a chronic infection as the Veteran's hepatitis surface antigen was nonreactive.  Additionally, the examiner stated that the Veteran had essentially healed hepatitis now and no active infection currently.  Furthermore, the examiner concluded that given that the Veteran had no clinically evident hepatitis, it was his opinion that it was less likely than not that his hepatitis occurred during his active military service.

Under these circumstances, for the Board to conclude that the Veteran has hepatitis that had its origin during service would be speculation, and the law provides that service connection may not be granted on a resort to speculation or remote possibility.  38 C.F.R. § 3.102; Obert v. Brown, 5 Vet. App. 30, 33 (1993).  Simply put, in the absence of a present disability that is related to service, a grant of service connection is clearly not supportable.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

The Veteran was advised of the need to submit medical evidence demonstrating a current disorder and a nexus between a current disorder and service by way of the letter from the RO to him, but he has failed to do so.  A claimant has a responsibility to present and support a claim for benefits under laws administered by the VA, 38 U.S.C.A. § 5107(a), and the Veteran was clearly advised in the letter of the need to submit medical evidence of a current disorder and a relationship between a current disorder and an injury, disease or event in service.  Additionally, as a layperson, the Veteran is not competent to offer an opinion that requires specialized training, such as the diagnosis or etiology of a medical disorder.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Accordingly, service connection for hepatitis B is not established in the absence of competent medical evidence of a current disorder and competent medical evidence demonstrating a relationship between a current disorder and service.



ORDER

Entitlement to service connection for hepatitis B is denied.



____________________________________________
J. A. MARKEY 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


